IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,               :   No. 2932 Disciplinary Docket No. 3
                                               :
                     Petitioner                :
                                               :   No. 142 DB 2022
              v.                               :
                                               :
                                               :   Attorney Registration No. 87731
 SHEVELLE McPHERSON,                           :
                                               :
                     Respondent                :   (Philadelphia)




                                       ORDER



PER CURIAM

      AND NOW, this 15th day of December, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Shevelle McPherson is suspended

on consent from the Bar of this Commonwealth for a period of one year and one day.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).